 



Exhibit 10.1
(AMERICAN COMMERCIAL LINES INC. LOGO) [c98916c9891601.gif]
September 13, 2005
Mr. Rich A. Mitchell Jr.
1427 Olde Forge Lane
Woodstock, GA 30189
     Dear Rich:
     This will confirm the various discussions we have had regarding American
Commercial Lines Inc.’s interest in offering you employment for the position of
Senior Vice President of Mergers and Acquisitions. Below is an outline of the
compensation and benefits package that the company is offering for your
consideration:
Title: Senior Vice President of Mergers & Acquisitions in Jeffersonville,
Indiana.
Departmental Responsibilities: Develop and implement strategic plans for mergers
and acquisitions which support the overall business plan of American Commercial
Lines.
Base Annual Salary: $250,000
Bonus: Bonus opportunity of up to 65% of base salary measured by achievement of
company financial performance targets, and agreed departmental and personal
goals and objectives. In your first year (2005), you will be guaranteed a payout
of $125,000 which would be paid during the normal bonus payout period, usually
in February.
Equity: ACL will grant to Rich A. Mitchell Jr., subject to the approval by
Resolution of its Compensation Committee, 10,000 shares of American Commercial
Lines Inc. common stock (“Restricted Stock”) for Officers and Directors, adopted
by the Board on January 10, 2005, which will vest immediately if terminated
without cause. Otherwise, it will vest 1/3 each year over three years from the
date the stock is initially provided to you.
Vacation: Four (4) weeks.
Severance: The Company will provide (12) twelve months severance, paid
semi-monthly less applicable federal and state withholdings, if employment is
involuntarily terminated for (1) reduction in force; or, (2) job elimination;
or, (3) release without fault. No severance pay will be granted for separations
that are the result of voluntary termination, discharge for performance, death,
retirement or permanent disability. The Bonus will be prorated and paid in one
lump sum, not to exceed 100% of payout, in the year of the termination (based on
company performance achievement at that time) if termination is without cause.
Relocation: This offer is made to you with the understanding that you will
relocate from Woodstock, GA area to the Louisville area. ACL will provide you
with a relocation package that includes all reasonable and customary expenses
(see attached policy). Temporary living will initially be capped at (60) sixty
days but may be extended as needed to assist you during your relocation.
 
1701 East Market Street Jeffersonville, IN 47130-4717 Phone (812) 288-0100

 



--------------------------------------------------------------------------------



 



Pre-employment Drug Screen: This offer is contingent upon passing a company
provided drug screen and background and reference checks.
     Rich, ACL is very excited about offering you this leadership opportunity
and the potential for you to join our team. We believe you will make significant
contributions toward our future success. Further, your acceptance of this offer
is subject to final review and approval by the Compensation Committee of the ACL
Board of Directors. Please indicate your acceptance by signing in the space
provided below and returning directly to me.
Regards,
(SIG) [c98916c9891602.gif]
Nick Fletcher
Senior Vice President Human Resources
I accept the above offer of employment. I am not subject to any confidentiality
or non-compete agreement which would be violated by this new opportunity with
American Commercial Lines Inc. or that would restrict my ability to fully
perform my job.
 
 


               
Rich A. Mitchell Jr.
  Date    

      
 

Cc:     HR File

 